DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 8/17/2021, amended claims 1 and 11 are acknowledged. Claims 1-20 remain pending. The following new and reiterated grounds of rejection are set forth:

Drawings
The drawings are objected to because Figures 6A-10, 18A-B, and 21A-B use shading that does not aid in understanding the invention but instead reduces legibility (see 37 CFR 1.84(m)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feaster et al. (US Patent No. 7,775,991 B2) further in view of Berthier et al. (US Publication No. 2017/0172481 A1) (previously cited).

Regarding claim 11, Feaster et al. discloses a device for withdrawing blood from a subject, the device comprising: 
a base (22) having an opening (32) and configured to be positioned proximate skin of the subject (see Figures 3A-G and col. 4, lines 8-22); 
a skin-piercing assembly including a skin-piercing feature (16); 
a biasing member (40) fixed to the skin-piercing feature (see Figures 3C-F and col. 2, lines 44-48, col. 4, lines 32-44, and col. 5, lines 39-60); 

wherein movement of the actuator in the deployment direction to a loading position increases a load on the biasing member (see Figures 3D-E and col. 5, lines 39-60), and 
wherein movement of the actuator in the deployment direction beyond the loading position releases the load on the biasing member such that the biasing member drives the skin-piercing feature in the deployment direction through the opening in the base and into the skin of the subject to form an incision in the skin of the subject (see Figure 3F and col. 5, line 50-col. 6, line 9).
It is noted Feaster et al. does not specifically teach a flexible member extending over the opening in the base to define a sealed region over the base, wherein movement of the actuator in the deployment direction compresses the flexible member to decrease a volume of the sealed region, and wherein, after the biasing member drives the skin-piercing feature in the deployment direction, the flexible member is configured to at least partially decompress to increase the volume of the sealed region to generate vacuum pressure in the sealed region to draw blood from the incision into the sealed region, a tube connector in fluid communication with the sealed region, and a collection tube configured to be releasably secured to the tube connector for receiving the blood from the sealed region.  
However, Berthier et al. teaches a flexible member (80) extending over the opening in the base to define a sealed region over the base, wherein movement of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feaster et al. to include a flexible member extending over the opening in the base to define a sealed region over the base, wherein movement of the actuator in the deployment direction compresses the flexible member to decrease a volume of the sealed region, and wherein, after the biasing member drives the skin-piercing feature in the deployment direction, the flexible member is configured to at least partially decompress to increase the volume of the sealed region to generate vacuum pressure in the sealed region to draw blood from the incision into the sealed region, a tube connector in fluid communication with the sealed region, and a collection tube configured to be releasably secured to the tube connector for receiving the blood from the sealed region, as disclosed in Berthier et al., so that proximal movement of the flexible member can be utilized to create a vacuum so as to facilitate fluid collection (see Berthier et al.: [0096]) and for collecting the fluid in a removable and standardized reservoir that can be simply and easily detached and 
Regarding claim 13, Feaster et al. teaches the deployment direction is a direction toward the skin of the subject (see Figures 3D-E and col. 5, lines 39-60).
Regarding claim 14, Feaster et al. teaches the actuator is configured to be pressed in the deployment direction by the subject (see Figures 3D-E and col. 5, lines 39-60).
Regarding claim 15, Feaster et al. teaches the biasing member is a coil spring (see Figures 3A-G and col. 4, lines 36-39).
Regarding claim 17, Feaster et al. teaches the skin-piercing assembly is positioned within the sealed region (36) (see Figure 3F and col. 5, line 61-col. 6, line 9). Berthier et al. teaches the skin-piercing assembly is positioned within the sealed region (see Figures 10A-C).
Regarding claim 18, Berthier et al. teaches the flexible member extends over the skin-piercing assembly (see Figures 10A-C).
Regarding claim 19, Berthier et al. teaches a one-way valve (160) in fluid communication with the sealed region, wherein the one-way valve is configured to (a) permit air to move out of the sealed region when the flexible member compresses and (b) inhibit air from moving into the sealed region when the flexible member decompresses (see Figures 10A-C and [0101]-[0103]).
Regarding claim 20, it is noted Feaster et al. teaches a single needle and does not specifically teach the skin-piercing feature includes a plurality of needles. However, Berthier et al. teaches the skin-piercing feature includes a plurality of needles (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 1-3, 5-9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feaster et al., further in view of Leong (US Publication No. 2011/0029006 A1) (cited by Applicant) and Berthier et al.

Regarding claim 1, Feaster et al. discloses a device for withdrawing bodily fluid from a subject, the device comprising: 
a base (22) having an opening (32) (see Figures 3A-G and col. 4, lines 8-22); 
a skin-piercing assembly including a skin-piercing feature (16) and a first biasing member (40), wherein the first biasing member is fixed to the skin-piercing feature to bias the skin-piercing feature toward the opening in a deployment direction (see Figures 3C-F and col. 2, lines 44-48, col. 4, lines 32-44, and col. 5, lines 39-60); 
an actuator (56) movable relative to the housing in the deployment direction, 
wherein movement of the actuator in the deployment direction to a loading position increases a load on the first biasing member (see Figures 3D-E and col. 5, lines 39-60), and 
wherein movement of the actuator in the deployment direction beyond the loading position releases the load on the first biasing member such that the first 
It is noted Feaster et al. does not specifically teach a second biasing member coupled to the skin-piercing assembly, wherein the second biasing member is configured to drive the skin-piercing assembly in a retraction direction after the first biasing member drives the skin-piercing feature in the deployment direction or a flexible member extending over the opening in the base to define a sealed region over the base, wherein movement of the actuator in the deployment direction compresses the flexible member to decrease a volume of the sealed region, and wherein, after the first biasing member drives the skin-piercing feature in the deployment direction, the flexible member is configured to at least partially decompress to increase the volume of the sealed region to generate vacuum pressure in the sealed region. 
However, Leong teaches a second biasing member (160) coupled to the skin-piercing assembly, wherein the second biasing member is configured to drive the skin-piercing assembly in a retraction direction after the first biasing member (46) drives the skin-piercing feature in the deployment direction (see Figures 31-32 and [0117]-[0120]).
Berthier et al. teaches a flexible member (80) extending over the opening in the base to define a sealed region over the base, wherein movement of the actuator (40) in the deployment direction compresses the flexible member to decrease a volume of the sealed region (see Figure 10B and [0102]), and wherein, after the first biasing member drives the skin-piercing feature in the deployment direction, the flexible member is configured to at least partially decompress to increase the volume of the sealed region to generate vacuum pressure in the sealed region (see Figure 10C and [0103]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feaster et al. to include a flexible member extending over the opening in the base to define a sealed region over the base, wherein movement of the actuator in the deployment direction compresses the flexible member to decrease a volume of the sealed region, and wherein, after the first biasing member drives the skin-piercing feature in the deployment direction, the flexible member is configured to at least partially decompress to increase the volume of the sealed region to generate vacuum pressure in the sealed region, as disclosed in Berthier et al., so that proximal movement of the flexible member can be utilized to create a vacuum so as to facilitate fluid collection (see Berthier et al.: [0096]).
Regarding claim 2, Berthier et al. teaches movement of the actuator in the retraction direction permits the flexible member to at least partially decompress (see Figure 10C and [0103]).
Regarding claim 3, Berthier et al. teaches a one-way valve (160) in fluid communication with the sealed region, wherein the one-way valve is configured to (a) permit air to move out of the sealed region when the flexible member compresses and 
Regarding claim 5, Feaster et al. teaches the skin-piercing assembly is positioned within the sealed region (36) (see Figure 3F and col. 5, line 61-col. 6, line 9). Berthier et al. teaches the skin-piercing assembly is positioned within the sealed region (see Figures 10A-C).
Regarding claim 6, Feaster et al. teaches the first biasing member is a coil spring (see Figures 3A-G and col. 4, lines 36-39).
Regarding claim 7, Berthier et al. teaches a tube connector (35) in fluid communication with the sealed region, wherein a collection tube (34) is configured to be releasably secured to the tube connector (see Figure 1A and [0062]-[0063]).
Regarding claim 8, Berthier et al. teaches the collection tube (see Figure 1A and [0062]-[0063]).
Regarding claim 9, Feaster et al. teaches the skin-piercing feature includes a needle (see col. 4, lines 1-4).
Regarding claim 16, Feaster et al. teaches the biasing member is a first biasing member but does not specifically teach a second biasing member coupled to the skin-piercing assembly, wherein the second biasing member is configured to drive the skin-piercing assembly in the retraction direction after the first biasing member drives the skin-piercing feature in the deployment direction. However, Leong teaches a second biasing member (160) coupled to the skin-piercing assembly, wherein the second biasing member is configured to drive the skin-piercing assembly in a retraction direction after the first biasing member (46) drives the skin-piercing feature in the .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feaster et al., Leong, and Berthier et al., further in view of Fukuzawa et al. (US Patent No. 6,929,650 B2) (previously cited).

Regarding claim 4, none of Feaster et al., Leong, or Berthier et al. specifically teach the valve is an umbrella valve. However, Fukuzawa et al. teaches the valve is an umbrella valve (52) (see Figures 2-3 and 5-8 and col. 6, lines 29-35 and lines 50-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feaster et al., Leong, and Berthier et al. to include the valve is an umbrella valve, as disclosed in Fukuzawa et al., because umbrella valves are among a finite number of one-way check valves that one skilled in the art would understand to be obvious variants of the one-way valve described by Berthier et al., and one of ordinary skill in the art could have substituted .

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feaster et al., Leong, and Berthier et al., further in view of Dicesare et al. (US Publication No. 2009/0118753 A1) (cited by Applicant).

Regarding claims 10 and 12, it is noted none of Feaster et al., Leong, or Berthier et al. specifically teach the load on the first biasing member is non-zero before movement of the actuator in the deployment direction. However, Dicesare et al. teaches the load on the first biasing member is non-zero before movement of the actuator in the deployment direction (see [0052] and [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feaster et al., Leong, and Berthier et al. to include the load on the first biasing member is non-zero before movement of the actuator in the deployment direction, as disclosed in Dicesare et al., so as to provide an interference engagement between the actuator and the base (see Dicesare et al.: [0052]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791